Order entered June 24, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-00394-CV

   IN RE ALBERT G. HILL, JR., DECEASED, THROUGH MARGARET KELIHER,
   INEPENDENT EXECUTOR OF THE ESTATE OF ALBERT G. HILL, JR., Relator

                  Original Proceeding from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-14714-H

                                          ORDER
       Before the Court is the “Real Parties in Interest’s Unopposed Motion to Abate Original

Proceeding and Suspend All Briefing Deadlines.” In the motion, the real parties in interest

inform the Court that the underlying proceeding has been transferred to Probate Court No. 2,

Dallas County, Texas. The real parties in interest request an abatement to allow the presiding

judge of Probate Court No. 2 to reconsider and rule on the March 21, 2019 discovery order at

issue in this original proceeding.

       We GRANT the motion and ABATE this original proceeding. This case is removed

from the Court’s active docket until further order of this Court to allow the presiding judge of

Probate Court No. 2 to reconsider and rule on the March 21, 2019 discovery order.           We

SUSPEND all briefing deadlines in this proceeding. This Court’s April 5, 2019 stay of the

March 21, 2019 discovery order remains in effect.
       The parties shall timely notify this Court of all events affecting the status of this case,

including when the presiding judge of Probate Court No. 2 has ruled on the March 21, 2019

discovery order. We ORDER the parties to file either a status report or appropriate motion with

this Court by August 23, 2019.

                                                    /s/     LANA MYERS
                                                            JUSTICE